DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, device embodiment 1 (claims 1-7, 10-13, 21-26 readable thereon) in the reply filed on 6/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 6,365,465).
Re claim 1: Chan teaches (e.g. figs. 7A, 7B, 2Y, 2Z, 2AA, and 2BB) a semiconductor device, comprising: a substrate (4); two source/drain (S/D) regions (n++ Si 9) over the substrate (4); a channel region (SiGe layer 35 deposited on SOI layer 5) between the two S/D regions (9) and including a semiconductor material (single crystal silicon wafer region 5; e.g. column 3, line 62); a deposited capacitor material (DCM) layer (Si cap 36) over the channel region (5); a dielectric layer (thermal gate oxide 11 over the cap layer 36; e.g. column 9, lines 5-6) over the DCM layer (36); and a metallic gate electrode layer (gate conductor is deposited and patterned; e.g. column 9, lines 6-8) over the dielectric layer (11).
Re claim 2: Chan teaches the semiconductor device of claim 1, wherein the DCM layer (36, 35) includes a layer of doped amorphous silicon (silicon cap 36 is deposited; e.g. column 8, line 67; further the specification discloses deposition of amorphous silicon or growth of epitaxial silicon so the silicon cap is a deposited amorphous silicon layer).
Re claim 3: Chan teaches the semiconductor device of claim 1, wherein the DCM layer (36) includes silicon (silicon cap 36), silicon germanium, a metal, a silicide, or a 2-dimensional material.
Re claim 4: Chan teaches the semiconductor device of claim 3, wherein the 2-dimensional material is graphene or MoS2 (since claim 3 requires the 2-dimensional material in the alternative, the requirement of the material being graphene or MoS2 is not required).
Re claim 6: Chan teaches the semiconductor device of claim 1, wherein the DCM layer (36) fully separates the dielectric layer (11) from the channel region (5).
Re claim 7: Chan teaches the semiconductor device of claim 1, wherein the channel region (5) includes a layer of the semiconductor material (SOI layer 5) suspended between the two S/D regions (9) and over the substrate (4), wherein the DCM layer (36) wraps around a portion of the layer of the semiconductor material (SOI layer 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan.
Re claim 10: Chan teaches (e.g. the embodiment of figs. 2Y, 2Z, 2AA, and 2BB; hereinafter “Chan1”) a semiconductor device, comprising: a substrate (4); a first device (the device as shown in fig. 2AA; hereinafter “D1”) over a first region of the substrate (4), wherein the first device (D1) includes two first source/drain (S/D) regions (9), a first channel region (SOI layer 5 as shown in fig. 2AA; hereinafter “1CR”) of a semiconductor material between the two first S/D regions (9), a first dielectric layer (11) directly on the first channel region (5), and a first gate electrode layer (12) over the first dielectric layer (11).
Chan1 is silent as to explicitly teaching a second device over a second region of the substrate, wherein the second device includes two second S/D regions, a second channel region of the semiconductor material between the two second S/D regions, a deposited capacitor material (DCM) layer directly on the second channel region, a second dielectric layer directly on the DCM layer, and a second gate electrode layer over the second dielectric layer.
Chan teaches (e.g. the embodiment of figs. 7A, 7B; hereinafter “Chan2”) a second device (the device as shown in fig. 7A; hereinafter “D2”) over a second region of the substrate (4), wherein the second device (D2) includes two second S/D regions (9 as shown in fig. 7A), a second channel region (SiGe layer 35 formed over SOI channel 5 as shown in fig. 7A; hereinafter “2CR”) of the semiconductor material between the two second S/D regions (9), a deposited capacitor material (DCM) layer (Si cap 36) directly on the second channel region (SiGe layer 35), a second dielectric layer (thermal gate oxide 11 over the cap layer 36; e.g. column 9, lines 5-6) directly on the DCM layer (36), and a second gate electrode layer (gate conductor 12 is deposited and patterned; e.g. column 9, lines 6-8) over the second dielectric layer (11).
Although the embodiments of fig. fig 2AA and the embodiment of fig. 7A are not shown as being on the same substrate, it would have been obvious to one of ordinary skill in the art, at the time of effective filing, absent unexpected results, to use the embodiment of fig. 2AA together with the embodiment of fig. 7A in an application which requires the use of regular channel transistors and the use of enhanced mobility channel transistors since when these devices are formed, they are never formed a single transistors at a time a plurality of different transistors are formed on a single wafer for the many applications the resulting wafers are used for.
Re claim 12: Chan teaches the semiconductor device of claim 10, wherein the second channel region (35 of fig. 7A) includes a layer of the semiconductor material (SiGe layer 35) suspended between the two second S/D regions (9) and over the substrate (4), wherein the DCM layer (36) wraps around a portion of the layer of the semiconductor material (35).

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claims 1 and 10 above, respectively, and further in view of Bansaruntip et al. (US 8,143,113; hereinafter “Bangsaruntip”).
Re claim 5: Chan teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor device wherein the dielectric layer includes a layer of a high-k dielectric material over a layer of silicon oxide.
Bangsaruntip teaches (e.g. fig. 4A) the dielectric layer includes a layer of a high-k dielectric material (high-k dielectric 504) over a layer of silicon oxide (gate oxide 502).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the high-k dielectric material as taught by Bangsaruntip in the device of Chan in order to have the predictable result of being able to have a gate dielectric with a reduced thickness having the same equivalent oxide thickness and ensuring proper functioning of the device while increasing switching speeds.
Re claim 11: Chan teaches substantially the entire structure as recited in claim 10 except explicitly teaching the semiconductor device wherein each of the first and the second dielectric layers includes a layer of a high-k dielectric material over an interfacial layer.
Bangsaruntip teaches (e.g. fig. 4A) the semiconductor device wherein each of the first and the second dielectric layers includes a layer of a high-k dielectric material (high-k dielectric 504) over an interfacial layer (gate oxide 502).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the high-k dielectric material as taught by Bangsaruntip in the device of Chan in order to have the predictable result of being able to have a gate dielectric with a reduced thickness having the same equivalent .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 10 above, and further in view of Kim et al. (US 7,274,051; hereinafter “Kim”).
Re claim 13: Chan teaches substantially the entire structure as recited in claim 10 except explicitly teaching the semiconductor device wherein the first channel region includes two first layers of the semiconductor material suspended between the two first S/D regions and over the substrate, wherein a portion of the first dielectric layer and a portion of the first gate electrode layer are disposed between the two first layers, wherein the second channel region includes two second layers of the semiconductor material suspended between the two second S/D regions and over the substrate, wherein a portion of the DCM layer, a portion of the second dielectric layer, and a portion of the second gate electrode layer are disposed between the two second layers.
Kim teaches (e.g. figs. 3A-3D) wherein the first channel region (1CR of Chan) includes two first layers of the semiconductor material (112e, 114e applied to 1CR of Chan) suspended between the two first S/D regions (142) and over the substrate (100), wherein a portion of the first dielectric layer (182a applied to 1CR) and a portion of the first gate electrode layer (184 applied to 1CR) are disposed between the two first layers (112e, 114e), wherein the second channel region (2CR of Chan) includes two second layers of the semiconductor material (112e, 114e applied to 2CR of Chan) suspended between the two second S/D regions (142) and over the substrate(100), wherein a 36 of Chan), a portion of the second dielectric layer (182a applied to 2CR), and a portion of the second gate electrode layer (184 applied to 2CR) are disposed between the two second layers (112e, 114e applied to 2CR of Chan).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the plural parallel channel transistor structure as taught by Kim in the device of Chan in order to have the predictable result of using redundant channels such that current capacity for the device can be increased for an application which requires the controlled passing of a larger amount of current.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kim.
Re claim 21: Chan teaches (e.g. the embodiment of figs. 2Y, 2Z, 2AA, and 2BB; hereinafter “Chan1”) a semiconductor device, comprising: a substrate (4); a first device (the device as shown in fig. 2AA; hereinafter “D1”) over a first region of the substrate (4), wherein the first device (D1) includes first channel layer (SOI layer 5 as shown in fig. 2AA; hereinafter “1CR”) between the two first S/D regions (9) and suspended over the substrate (4), a first dielectric layer (11 applied to 1CR) over the first channel layer (1CR), and a first gate electrode layer (12) over the first dielectric layer (11).
Chan1 is silent as to explicitly teaching a second device over a second region of the substrate, wherein the second device includes two second S/D regions, multiple second channel layers between the two second S/D regions and suspended over the substrate, a deposited capacitor material (DCM) layer directly on the second channel 
Chan teaches (e.g. the embodiment of figs. 7A, 7B; hereinafter “Chan2”) a second device (the device as shown in fig. 7A; hereinafter “D2”) over a second region of the substrate (4), wherein the second device (D2) includes two second S/D regions (9 as shown in fig. 7A), a second channel layer (SiGe layer 35 formed over SOI channel layer 5 as shown in fig. 7A; hereinafter “2CR”) between the two second S/D regions (9) and suspended over the substrate (4), a deposited capacitor material (DCM) layer (Si cap 36) directly on the second channel layers (2CR), a second dielectric layer (11 applied to 2CR) over the DCM layer (36), and a second gate electrode layer (12 applied to 2CR) over the second dielectric layer (11).
Although the embodiments of fig. fig 2AA and the embodiment of fig. 7A are not shown as being on the same substrate, it would have been obvious to one of ordinary skill in the art, at the time of effective filing, absent unexpected results, to use the embodiment of fig. 2AA together with the embodiment of fig. 7A in an application which requires the use of regular channel transistors and the use of enhanced mobility channel transistors since when these devices are formed, they are never formed a single transistors at a time a plurality of different transistors are formed on a single wafer for the many applications the resulting wafers are used for.
Chan1 in view of Chan2 is silent as to explicitly teaching multiple first channel layers between the two first S/D regions, and multiple second channel layers between the two second S/D regions.
112e, 114e applied to 1CR of Chan) between the two first S/D regions (142), and multiple second channel layers (112e, 114e applied to 2CR of Chan) between the two second S/D regions (142).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the plural parallel channel transistor structure as taught by Kim in the device of Chan in order to have the predictable result of using redundant channels such that current capacity for the device can be increased for an application which requires the controlled passing of a larger amount of current.
Re claim 22: Chan1 in view of Chan2 and Kim teaches the semiconductor device of claim 21, wherein the DCM layer (36) wraps around each of the multiple second channel layers (112e, 114e of Kim applied to 2CR of Chan2).
Re claim 23: Chan teaches the semiconductor device of claim 22, wherein the DCM layer (36 of Chan2) directly contacts the second dielectric layer (11 of Chan2).
Re claim 24: Chan teaches the semiconductor device of claim 22, wherein the DCM layer (36 of Chan2) includes a layer of doped amorphous silicon (silicon cap 36 is deposited; e.g. column 8, line 67; further the specification discloses deposition of amorphous silicon or growth of epitaxial silicon so the silicon cap is a deposited amorphous silicon layer).
Re claim 25: Chan teaches the semiconductor device of claim 22, wherein the DCM layer (36) includes silicon (silicon cap 36), silicon germanium, a metal, a silicide, graphene, or MoS2.
Re claim 26: Chan teaches the semiconductor device of claim 21, further comprising a dielectric material (dielectric spacer 21) horizontally between the DCM layer (36) and each of the two second S/D regions (9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2822